Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 1 of 15          PageID #: 33




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 CHRISTOPHER ADAM                             CIVIL NO. 21-00293 LEK-RT
 PHANPRADITH,
 #A1069589,                                   ORDER DISMISSING COMPLAINT
                                              IN PART WITH LEAVE TO AMEND
              Plaintiff,

       vs.

 ERIN LOREDO, et al.,

              Defendants.


                ORDER DISMISSING COMPLAINT IN PART
                      WITH LEAVE TO AMEND


      Before the Court is pro se Plaintiff Christopher Adam Phanpradith’s

(“Phanpradith”) Prisoner Civil Rights Complaint (“Complaint”) brought pursuant

to 42 U.S.C. § 1983. ECF No. 1. Phanpradith alleges that (1) Inmate Grievance

Specialist Erin Loredo (“Loredo”) violated his First Amendment rights by

retaliating against him for submitting an incident report and grievances, id. at 4–5,

and (2) Watch Commander Mary Keala (“Keala”) violated his rights under the

Fourteenth Amendment by denying him due process during a February 25, 2021
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 2 of 15           PageID #: 34




misconduct hearing, id. at 5–6.1 For the following reasons, the Complaint is

DISMISSED in part with leave granted to amend pursuant to 28 U.S.C. §§ 1915(e)

and 1915A(a). Phanpradith may file an amended pleading on or before October

18, 2021. In the alternative, Phanpradith may inform the Court on or before

October 18, 2021 that he will proceed with his First Amendment claim in Count I

against Loredo.

                          I. STATUTORY SCREENING

      The Court is required to conduct a pre-Answer screening of any case in

which a prisoner seeks redress from a governmental entity, or officer or employee

of a governmental entity, or in which a plaintiff proceeds in forma pauperis.

28 U.S.C. §§ 1915(e)(2), 1915A(a). During this screening, the Court must dismiss

any complaint or portion thereof that is frivolous, malicious, fails to state a claim

on which relief may be granted, or seeks damages from defendants who are

immune from suit. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b); Andrews v.

Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007) (noting that 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A(b) “are directed at screening out meritless suits early




1
 According to Phanpradith, Keala works at the Kulani Correctional Facility. ECF
No. 1 at 1. Phanpradith is currently incarcerated at the Halawa Correctional
Facility. See VINE, https://www.vinelink.com/classic/#/home/site/50000 (select
“Find an Offender”; then enter “Phanpradith” in “Last Name” field and
“Christopher” in “First Name” field”) (last visited Sept. 15, 2021).
                                           2
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 3 of 15              PageID #: 35




on”); see also Harris v. Harris, 935 F.3d 670, 675 (9th Cir. 2019) (describing

screening under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a)–(b)).

      In determining whether a complaint or any portion thereof should be

dismissed for failure to state a claim under 28 U.S.C. §§ 1915(e)(2)(B) or

1915A(b), the Court applies the same standard as that under Federal Rule of Civil

Procedure 12(b)(6) (“Rule 12”). See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th

Cir. 2015) (per curiam). Under this standard, a complaint must “contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and

citation omitted); Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 642 (9th Cir. 2018)

(per curiam). A claim is “plausible” when the facts alleged support a reasonable

inference that the plaintiff is entitled to relief from a specific defendant for specific

misconduct. See Iqbal, 556 U.S. at 678. Although this plausibility standard does

not equate to a “probability requirement,” “it asks for more than sheer possibility

that a defendant has acted unlawfully.” Id.; see also Dent v. Nat’l Football

League, 968 F.3d 1126, 1130 (9th Cir. 2020) (same).

      Rule 12 is read in conjunction with Federal Rule of Civil Procedure 8(a)

(“Rule 8”). Rule 8 “requires only ‘a short and plain statement of the claim

showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl.

                                            3
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 4 of 15            PageID #: 36




Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957)). Although Rule 8 does not require detailed factual allegations, “it

demands more than an unadorned the-defendant-unlawfully-harmed-me

accusation.” Iqbal, 556 U.S. at 678 (citation omitted). “A pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of

action will not do.’” Id. (citation omitted). “Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (citation

omitted) (brackets in original); see also Woods v. U.S. Bank N.A., 831 F.3d 1159,

1162 (9th Cir. 2016) (same).

      The Court construes pro se litigants’ pleadings liberally and affords them the

benefit of any doubt. See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 642 (9th

Cir. 2018) (per curiam). Liberal construction of a pro se civil rights complaint,

however, “may not supply essential elements of the claim that were not initially

pled.” Litmon v. Harris, 768 F.3d 1237, 1241 (9th Cir. 2014) (internal quotation

marks and citation omitted). Nor do district court judges have an “obligation to act

as counsel or paralegal to pro se litigants.” Pliler v. Ford, 42 U.S. 225, 231

(2004); see also Eblacas v. Agbulos, Civ. No. 18-00376 DKW-RLP, 2018 WL

5621954, at *2 (D. Haw. Oct. 30, 2018) (“While the court construes [the

plaintiff’s] allegations liberally and affords him the benefit of any doubt, it will not




                                           4
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 5 of 15           PageID #: 37




speculate about [the plaintiff’s] claims, and has no obligation to act as counsel or

paralegal to pro se litigants.” (internal quotation marks and citation omitted)).

      The Court cannot dismiss a pro se litigant’s pleading without leave to amend

unless it is absolutely clear that the deficiencies of the complaint cannot be cured

by amendment. Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per

curiam). Before dismissing a pro se complaint, the Court must provide the litigant

with notice of the deficiencies in his complaint “to ensure that the litigant uses the

opportunity to amend effectively.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

2012) (internal quotation marks and citations omitted).

                        II. PHANPRADITH’S CLAIMS2

      In January 2021, Loredo “confronted” and “mistreated” Phanpradith after he

filed Grievance 249663. ECF No. 1 at 4. According to Phanpradith, Loredo had

wanted to deny Grievance 249663, but a “[h]igher [a]uthority” allowed it to

proceed. Id. Phanpradith submitted a “personal incident report” to the Chief of

Security complaining about Loredo’s conduct. Id. Phanpradith attempted to

follow up on Grievance 249663 by submitting Grievance 247128 on January 18,




2
 Phanpradith’s factual allegations are accepted as true for purposes of screening.
See Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).

                                           5
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 6 of 15           PageID #: 38




2021, and Grievance 249665 on February 10, 2021. Id. Loredo denied each of

these additional grievances. Id.

      On February 16, 2021, Phanpradith was placed in isolation because of a

“false misconduct report” submitted by Loredo. Id. In the report, Loredo claimed

that Phanpradith “made threats of bodily harm toward her person or property” and

harassed her. Id. Phanpradith denies doing any of these things. Id. Phanpradith

alleges that Loredo submitted the false disciplinary report in retaliation for the

“incident report and grievances” he had submitted. Id.

      Phanpradith attended a February 25, 2021 misconduct hearing based on

Loredo’s “false misconduct report.” Id. at 5. Phanpradith alleges that Keala, who

was the chairperson of the committee presiding over the hearing, denied him a fair

hearing. Id. According to Phanpradith, Keala did not allow him “to interview or

question the person who wrote the misconduct report,”3 and she did not give him

“a chance to be heard or to present his case fairly.” Id. After the hearing,

Phanpradith was “sanctioned to 30 days of isolation.” Id.

      Phanpradith seeks $15,000 in punitive damages from each Defendant,

$10,000 from each Defendant for “mental and emotional distress,” unspecified

compensatory damages, and costs and fees. Id. at 6.


3
  Based on the allegations in Count I, it appears that Phanpradith wanted to
interview or question Loredo.
                                           6
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 7 of 15           PageID #: 39




                                 III. DISCUSSION

A.    Legal Framework for Claims Under 42 U.S.C. § 1983

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

right secured by the Constitution or laws of the United States was violated, and

(2) that the alleged violation was committed by a person acting under color of state

law. See West v. Atkins, 487 U.S. 42, 48 (1988); Park v. City & County of

Honolulu, 952 F.3d 1136, 1140 (9th Cir. 2020). Section 1983 requires a

connection or link between a defendant’s actions and the plaintiff’s alleged

deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Harper

v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008) (“In a § 1983 action,

the plaintiff must also demonstrate that the defendant’s conduct was the actionable

cause of the claimed injury.” (citation omitted)). “‘A person “subjects” another to

the deprivation of a constitutional right, within the meaning of section 1983, if he

does an affirmative act, participates in another’s affirmative acts, or omits to

perform an act which he is legally required to do that causes the deprivation of

which complaint is made.’” Lacey v. Maricopa County, 693 F.3d 896, 915 (9th

Cir. 2012) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).

B.    First Amendment

      Phanpradith alleges in Count I that Loredo retaliated against him for

submitting an “incident report and grievances” by “filing a false disciplinary report

                                           7
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 8 of 15          PageID #: 40




claiming that [Phanpradith] made threats of bodily harm toward her person or

property” and harassed her. ECF No. 1 at 4.

      “Prisoners have a First Amendment right to file grievances against prison

officials and to be free from retaliation for doing so.” Watison v. Carter, 668 F.3d

1108, 1114 (9th Cir. 2012); see also Shepard v. Quillen, 840 F.3d 686, 688 (9th

Cir. 2016) (“We have long recognized that a corrections officer may not retaliate

against a prisoner for exercising his First Amendment right to report staff

misconduct.”). A viable First Amendment retaliation claim in the prison context

requires: (1) an assertion that a state actor took some adverse action against an

inmate; (2) because of; (3) that prisoner’s protected conduct, and that such action;

(4) chilled the inmate’s exercise of his First Amendment rights; and (5) the action

did not reasonably advance a legitimate correctional goal. Brodheim v. Cry, 584

F.3d 1262, 1269 (9th Cir. 2009).

      According to Phanpradith, Loredo “confronted” and “mistreated” him after

he submitted Grievance 249663. ECF No. 1 at 4. Phanpradith submitted a

“personal incident report” to the Chief of Security complaining about Loredo’s

conduct. Id. On February 16, 2021, Phanpradith was placed in isolation because

of a “false misconduct report” submitted by Loredo. Id. In the report, Loredo

claimed that Phanpradith “made threats of bodily harm toward her person or

property” and harassed her. Id. Phanpradith denies doing any of these things. Id.

                                          8
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 9 of 15           PageID #: 41




Phanpradith alleges that Loredo submitted the false disciplinary report in

retaliation for the “incident report and grievances” he had submitted. Id. Loredo’s

disciplinary report was the basis for a February 25, 2021 misconduct hearing. Id.

at 5. At the conclusion of that hearing, Phanpradith was sanctioned with thirty

days in isolation. Id. Phanpradith states that he has not exhausted Grievance

24963 out of a fear of further retaliation. Id. at 4. Phanpradith plausibly alleges a

retaliation claim against Loredo that may proceed.

C. Fourteenth Amendment

      Phanpradith alleges in Count II that Keala violated his due process rights

during a February 25, 2021 misconduct hearing by denying him a fair hearing.

ECF No. 1 at 5.

      The Fourteenth Amendment provides that “[n]o state shall ... deprive any

person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV, § 1. “The requirements of procedural due process apply only to the

deprivation of interests encompassed by the Fourteenth Amendment’s protection of

liberty and property.” Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972). “To state

a procedural due process claim, [a plaintiff] must allege ‘(1) a liberty or property

interest protected by the Constitution; (2) a deprivation of the interest by the

government; [and] (3) lack of process.’” Wright v. Riveland, 219 F.3d 905, 913




                                           9
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 10 of 15            PageID #: 42




 (9th Cir. 2000) (quoting Portman v. County of Santa Clara, 995 F.2d 898, 904 (9th

 Cir. 1993)) (brackets in original).

       Protected liberty or property interests may arise under the Due Process

 Clause itself or state law. See Meachum v. Fano, 427 U.S. 215, 223–27 (1976).

 “In the prison context, these interests are generally ones pertaining to liberty.”

 Hendon v. Ramsey, 528 F. Supp. 2d 1058, 1075 (S.D. Cal. 2007). Changes in

 conditions so severe as to affect the sentence imposed in an unexpected manner

 implicate the Due Process Clause itself, whether or not they are authorized by state

 law. See Sandin v. Conner, 515 U.S. 472, 484 (1995) (citing Vitek v. Jones, 445

 U.S. 480, 493 (1980) (“We conclude that a convicted felon also is entitled to the

 benefit of procedures appropriate in the circumstances before he is found to have a

 mental disease and transferred to a mental hospital.”), and Washington v. Harper,

 494 U.S. 210, 221–22 (1990) (“[R]espondent possesses a significant liberty interest

 in avoiding the unwanted administration of antipsychotic drugs under the Due

 Process Clause of the Fourteenth Amendment.”)). Deprivations that are less severe

 or more closely related to the expected terms of confinement may also amount to

 deprivations of a procedurally protected liberty interest, provided that the liberty in

 question is one of “real substance.” Sandin, 515 U.S. at 477-87. An interest of

 “real substance” will generally be limited to freedom from restraint that imposes an

 “atypical and significant hardship on the inmate in relation to the ordinary

                                           10
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 11 of 15            PageID #: 43




 incidents of prison life” or “will inevitably affect the duration of [a] sentence.” Id.

 at 484, 487.

       A prisoner is entitled to certain due process protections when he is charged

 with a disciplinary violation. Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir.

 2003) (citing Wolff v. McDonnell, 418 U.S. 539, 564-571 (1974)). “Such

 protections include the rights to call witnesses, to present documentary evidence

 and to have a written statement by the fact-finder as to the evidence relied upon

 and the reasons for the disciplinary action taken.” Id. These procedural

 protections, however, “adhere only when the disciplinary action implicates a

 protected liberty interest in some ‘unexpected matter’ or imposes an ‘atypical and

 significant hardship on the inmate in relation to the ordinary incidents of prison

 life.’” Id. (quoting Sandin, 515 U.S. at 484); Ramirez v. Galaza, 334 F.3d 850,

 860 (9th Cir. 2003).

       Although the level of the hardship must be determined on a case-by-case

 basis, and “[i]n Sandin’s wake the Courts of Appeals have not reached consistent

 conclusions for identifying the baseline from which to measure what is atypical

 and significant in any particular prison system,” Wilkinson v. Austin, 545 U.S. 209,

 223 (2005), courts in the Ninth Circuit look to: “(1) whether the challenged

 condition ‘mirrored those conditions imposed upon inmates in administrative

 segregation and protective custody,’ and thus comported with the prison’s

                                           11
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 12 of 15           PageID #: 44




 discretionary authority; (2) the duration of the condition, and the degree of restraint

 imposed; and (3) whether the state’s action will invariably affect the duration of

 the prisoner’s sentence.” Ramirez, 334 F.3d at 861 (quoting Sandin, 515 U.S. at

 486-87); see also Chappell v. Mandeville, 706 F.3d 1052, 1064-65 (9th Cir. 2013).

 Only if the prisoner alleges facts sufficient to show a protected liberty interest must

 courts next consider “whether the procedures used to deprive that liberty satisfied

 Due Process.” Ramirez, 334 F.3d at 860.

       Phanpradith does not allege sufficient facts to show that any deprivations he

 experienced because of the February 25, 2021 misconduct hearing imposed the

 type of “atypical and significant hardships” required by Sandin to invoke any

 liberty interest entitled to procedural protections. The sanction of thirty days in

 isolation, without more, does “not present the type of atypical, significant

 deprivation in which a State might conceivably create a liberty interest.” Sandin,

 515 U.S. at 486; see also Smith v. Mensinger, 293 F.3d 641, 654 (3d Cir. 2002)

 (concluding that seven months of disciplinary confinement “does not, on its own,

 violate a protected liberty interest”); Anderson v. Oahu Cmty. Corr. Ctr., Civ. No.

 18-00260 DKW-KSC, 2018 WL 3430674, at *3 (D. Haw. July 16, 2018) (“District

 courts within the Ninth Circuit have held that segregation from forty days to two-

 and-a-half years in duration, in itself, does not impose an atypical and significant




                                           12
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 13 of 15          PageID #: 45




 hardship giving rise to a protected liberty interest.”). Phanpradith’s due process

 claim in Count II is DISMISSED without prejudice.

                             IV. LEAVE TO AMEND

       The Complaint is DISMISSED IN PART with leave to amend, consistent

 with the directions in this Order on or before October 18, 2021. Phanpradith may

 not expand his claims beyond those already alleged herein or add new claims,

 without explaining how those new claims relate to the claims already alleged.

 Claims that do not properly relate to his Complaint are subject to dismissal.

       If he elects to file an amended pleading, Phanpradith must comply with the

 Federal Rules of Civil Procedure and the Local Rules for the District of Hawaii,

 particularly LR10.4, which require an amended complaint to be complete itself,

 without reference to any prior pleading. An amended complaint must be short and

 plain, comply with Rule 8 of the Federal Rules of Civil Procedure, and be

 submitted on the court’s prisoner civil rights complaint form. An amended

 complaint will supersede the preceding complaint. See Ramirez v. County of San

 Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015); LR10.4. Claims not realleged in

 an amended complaint may be deemed voluntarily dismissed. See Lacey v.

 Maricopa County, 693 F.3d 896, 928 (9th Cir. 2012).




                                          13
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 14 of 15          PageID #: 46




       IN THE ALTERNATIVE:

       In writing on or before October 18, 2021, Phanpradith may state that he

 elects to proceed solely on his First Amendment retaliation claim in Count I

 against Loredo. On receipt of such written notification, or if Phanpradith fails to

 submit a timely amended complaint, the Court will order the Complaint, as limited

 by this Order, served on Loredo without further notice.

                                 V. CONCLUSION

       (1) Phanpradith’s First Amendment retaliation claim in Count I against

 Loredo may proceed.

       (2) Phanpradith’s Fourteenth Amendment due process claim in Count II

 against Keala is DISMISSED with leave granted to amend.

       (3) If he chooses, Phanpradith may file an amended complaint that addresses

 the noted deficiencies in his due process claim on or before October 18, 2021.

       (4) IN THE ALTERNATIVE to filing an amended complaint, Phanpradith

 may notify the Court in writing on or before October 18, 2021 that he elects to

 proceed solely with his First Amendment retaliation claim in Count I against

 Loredo.

       If Phanpradith fails to file either an amended complaint or a notice of

 election by October 18, 2021, the Court will direct the Complaint to be served, as

 limited by this Order.

                                          14
Case 1:21-cv-00293-LEK-RT Document 6 Filed 09/16/21 Page 15 of 15         PageID #: 47




       (5) The Clerk is DIRECTED to send Phanpradith a prisoner civil rights

 complaint form so that he may comply with the directions of this Order, if he elects

 to file an amended complaint.

       IT IS SO ORDERED.

       DATED: September 16, 2021 at Honolulu, Hawaii.




                                         15
